This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GMAC MORTGAGE, LLC,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 34,895

 5 PABLO LUCERO and LUGIE LUCERO,

 6          Defendants-Appellants,

 7 and

 8 HOMECOMINGS FINANCIAL, LLC f/k/a
 9 HOMECOMINGS FINANCIAL NETWORK, INC.,

10          Defendants.

11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Nancy J. Franchini, District Judge

13 Johnson Law Firm, L.C.
14 Thomas L. Johnson
15 Albuquerque, NM

16 Richard M. Leverick
17 Leverick & Musselman LLC
18 Albuquerque, NM

19 for Appellee
 1 Joshua R. Simms, PC
 2 Joshua R. Simms
 3 Albuquerque, NM

 4 for Appellants
 5                           MEMORANDUM OPINION

 6 SUTIN, Judge.

 7   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 8 proposed summary disposition. No memorandum opposing summary affirmance has

 9 been filed and the time for doing so has expired.

10   {2}   AFFIRMED.

11   {3}   IT IS SO ORDERED.


12                                        __________________________________
13                                        JONATHAN B. SUTIN, Judge

14 WE CONCUR:


15 _______________________________
16 MICHAEL E. VIGIL, Chief Judge


17 _______________________________
18 TIMOTHY L. GARCIA, Judge




                                            2